DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change In Examiner
	Please note that the Examiner assigned to this application has changed. Any questions regarding this Office action or previous communications from the Office in this application may be directed to Erin M. Bowers, whose contact information can be found at the end of this document.

Claim Status
The amendment of 05/29/2020 has been entered. Claims 1-28 are pending in this US patent application. Claims 20-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2018. Claims 15 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2018.
Claims 1-14, 16, and 18-19 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejections of the claims under 35 U.S.C. 103(a) as set forth in the previous Office action are withdrawn in favor of the new rejections presented below.

Claim Interpretation
	Claim 1 recites a composition for cytology staining consisting of (i.e., closed language) a single dye component, one or more hygroscopic polyols, and optional water. However, the single dye component is recited as consisting essentially of one or more of the recited dyes. As such, the single dye component (and, consequently, the composition of claim 1 as a whole) may contain additional elements that do not materially affect the basic and novel characteristics of the claimed composition. Absent a clear showing in the specification of what the basic and novel characteristics actually are, “consisting essentially of” will be interpreted as “comprising”. See MPEP § 2111.03 (III). In the instant application, the disclosure does not provide a clear showing of the basic and novel characteristics of the composition. As such, claim 1 will be interpreted as reciting open-ended “comprising” language.
	Claim 1 recites a composition “for cytology staining” comprising certain ingredients. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 (II). In the instant case, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in part, a single dye component consisting essentially of one or more water-soluble, pH neutral, cationic dyes. Claims 2-4 depend from claim 1 and recite further limitations of “said dye”. However, claim 1 does not recite a dye, and so “said dye” in claims 2-4 lacks clear antecedent basis. It is unclear whether “said dye” of claims 2-4 is intended to refer to the “single dye component” of claim 1 or to the “one or more water-soluble, pH neutral, cationic dyes” of claim 1. As such, one of ordinary skill 

Claim 19 depends from claim 18, which recites a composition consisting of (i.e., closed language) Azure C and glycerol. Water is optional in the composition of claim 18. Claim 19 limits this composition by reciting concentrations of Azure C and glycerol in terms of percents by volume. However, the percentages recited in claim 19 do not add up to 100%. Accordingly, if the composition of claim 19 contains only Azure C and glycerol, it is unclear how the composition could have the concentrations recited in claim 19 because the composition cannot contain any other ingredients, given the closed language of claim 18. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 19, rendering it indefinite. Therefore, claim 19 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted “said dye” of claims 2-4 to refer to the water-soluble, pH neutral, cationic dye. The Examiner has interpreted claim 19 to further recite that water is present in the composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 8-12, 14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US patent 3776630 granted to Ohno et al., issued 12/04/1973.

Ohno teaches a photographic developer composition consisting of 6 g of methylene blue, 50 mL of an 8% solution of polyvinyl alcohol, 5 mL of glycerol, and 50 mL of water (see entire document, including column 7, lines 18-22; reads on claims 1-3, 8-12, 14, and 16; the Examiner notes that the concentration of glycerol in this composition would be 4.76% (v/v), which falls within the ranges recited in instant claims 1, 11, and 12).

Therefore, claims 1-3, 8-12, 14, and 16 are anticipated by Ohno and are rejected under 35 U.S.C. 102(b).

Claims 1-3, 5-10, 14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Britos et al., Biochem. Mol. Biol. Education 32(5): 341-347 (2004).

Britos teaches a basic stain composition containing methylene blue or crystal violet at a concentration of 0.075 g/L in an aqueous solution containing 20% glycerol (see entire document, including page 342, Table 1). This stain solution is mixed with a plasmid solution at a 1:1 ratio for electrophoresis (page 342, right column, under “Protocol”; reads on claims 1-3, 5-10, 14, and 16; the Examiner notes that the concentration of dye following dilution would be 0.00375% (w/v), which falls within the ranges recited in instant claims 5-7; the Examiner further notes that the diluted solution 

Therefore, claims 1-3, 5-10, 14, and 16 are anticipated by Britos and are rejected under 35 U.S.C. 102(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britos et al., Biochem. Mol. Biol. Education 32(5): 341-347 (2004), in view of US patent application 2007/0020664 filed by Gupta et al., published 01/25/2007.

As discussed above, claims 1-3, 5-10, 14, and 16 are anticipated by Britos. However, Britos does not teach that Azure C is the dye used to stain nucleic acids as recited in instant claim 4.

Gupta teaches reagents for modifying the emission of light from nucleic acids (see entire document, including page 1, paragraph 0006). The dye that modifies light emission from the nucleic acid can be azure C (page 5, paragraph 0037; cf. claim 4).

While Britos does not teach the use of azure C in staining nucleic acids, it would have been obvious to one of ordinary skill in the art to do so because Gupta teaches that azure C is a dye that can stain nucleic acids. One of ordinary skill in the art would have a reasonable expectation that using the azure C of Gupta in the nucleic acid electrophoresis method of Britos would successfully result in the ability to visualize nucleic acids in the gel.
Therefore, claims 1-10, 14, and 16 are rendered obvious by Britos in view of Gupta and are rejected under 35 U.S.C. 103(a).

Claims 1-3, 8-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2011/0190728 filed by Lingenfelder et al., published 08/04/2011.

Lingenfelder teaches a water-based biocompatible preparation for the selective staining of eye membranes (see entire document, including page 1, paragraph 0001). The preparation contains water as a solvent and may also contain an additional solvent, such as glycerol, in an amount preferably no more than 10% (w/v) (page 1, paragraph 0012; cf. claims 1, 8-14, and 16; the Examiner notes that the range “no more than 10%” taught by Lingenfelder overlaps with the ranges of glycerol concentration recited in instant claims 1 and 11-13, thus providing a prima facie case of obviousness; see MPEP § 2144.05 (I)). The dye used in the preparation can be methyl green (page 2, paragraph 0022; cf. claims 1-3).

However, Lingenfelder does not explicitly teach a composition comprising methyl green, water, and glycerol in the recited concentrations.

While Lingenfelder does not explicitly teach a composition comprising methyl green, water, and glycerol in the recited concentrations, it would have been obvious to one of ordinary skill in the art to make such a composition based on the teachings of Lingenfelder because Lingenfelder teaches adding methyl green, water, and glycerol to a composition for the selective staining of eye membranes and teaches a range of glycerol concentration that overlaps with the instantly recited ranges. One of ordinary 
Therefore, claims 1-3, 8-14, and 16 are rendered obvious by Lingenfelder and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
The closest prior art to claim 18 is presented in the teachings of Britos and Gupta, discussed above. However, these references do not teach or suggest a composition consisting of Azure C and glycerol in the recited concentration, along with optional water. Therefore, claim 18 is free of the prior art. Claim 19, which depends from claim 18, is also free of the prior art but is indefinite, as discussed above.

Response to Arguments
Applicant has traversed the previous rejections of the claims under 35 U.S.C. 103(a). While the previous rejections have been withdrawn, the Examiner will address certain aspects of the remarks that apply to the rejections presented above.

Applicant states that the teachings of Britos and Gupta are inapplicable to the claimed invention because Britos and Gupta teach the staining of nucleic acids, whereas the instant claims are drawn to a composition for cytology staining (remarks, pages 6, 7, and 9). This argument has been fully considered but has not been found persuasive.
As discussed above, the body of instant claim 1 fully and intrinsically sets forth all of the limitations of the claimed composition, and the statement “for cytology staining” in the preamble merely states the intended use of the claimed composition. As such, any prior art that recites a composition consisting of the recited components will be interpreted to read on the claims, regardless of whether the prior art states that the composition is used for cytology staining.

Applicant states that claim 1 recites a composition that has a single dye component that consists of one or more water-soluble, pH neutral, cationic dyes (remarks, page 8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that part (i) of claim 1 recites a single dye component that consists essentially of one or more water-soluble, pH neutral, cationic dyes, contrary to Applicant’s assertion.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
Claim 18 is allowed. The remaining claims under examination are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/24/2021